Name: Commission Regulation (EC) No 1031/95 of 8 May 1995 fixing the minimum import price applicable to certain types of processed cherries during the 1995/96 marketing year
 Type: Regulation
 Subject Matter: prices;  marketing;  foodstuff;  plant product
 Date Published: nan

 9 . 5. 95 I EN Official Journal of the European Communities No L 105/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1031/95 of 8 May 1995 fixing the minimum import price applicable to certain types of processed cherries during the 1995/96 marketing year marketing year for processed cherries listed in Annex I (B) to Regulation (EEC) No 426/86 ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 10a (8) thereof, Whereas, pursuant to Article 10a ( 1 ) of Regulation (EEC) No 426/86, minimum import prices are to be determined having regard in particular to :  the free-at-frontier prices on import into the Commu ­ nity,  the prices obtained on world markets,  the situation on the internal Community market,  the trend of trade with non-member countries ; Whereas a minimum import price should be fixed on the basis of the abovementioned criteria for the 1995/96 Article 1 For each of the products listed in the Annex to this Regu ­ lation, the minimum import price applicable during the 1995/96 marketing year shall be as set out in that Annex. Article 2 This Regulation shall enter into force on 10 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. No L 105/2 fENl Official Journal of the European Communities 9 . 5. 95 ANNEX (ECU/100 kg net weight) CN code Description Minimum import price :x 0811 :x 0811 90 :x 0811 90 10 :x 0811 90 10 :x 0811 90 10 :x 0811 90 10 :x 0811 90 10 :x 0811 90 30 x 0811 90 30 x 0811 90 30 x 0811 90 30 x 0811 90 30 x 0811 90 75 x 0811 90 75 x 0811 90 80 x 0811 90 80 x 0812 0812 10 00 x 0812 10 00 x 0812 10 00 2008 2008 60 2008 60 51 2008 60 59 2008 60 61 2008 60 69 2008 60 71 2008 60 79 2008 60 91 2008 60 99 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter :  Other :   Containing added sugar or other sweetening matter :    With a sugar content exceeding 13% by weight :     Sour cherries (Prunus cerasus):      Unstoned Other     Other cherries :      Unstoned      Other Other :  Sour cherries (Prunus cerasus):      Unstoned      Other     Other cherries : _____ Unstoned Other  - Other :    Cherries :     Sour cherries (Prunus cerasus):      Unstoned _____ Other     Other : _____ Unstoned      Other Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption :  Cherries :   Sour cherries (Prunus cerasus)   Other Fruit, nuts and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :  Cherries :   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg :     Sour cherries (Prunus cerasus)     Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg :     Sour cherries (Prunus cerasus)     Other    Not containing added sugar, in immediate packings of a net content :   Of 4,5 kg or more :      Sour cherries (Prunus cerasus)      Other   Of less than 4,5 kg :      Sour cherries (Prunus cerasus)    Other 58,20 65,81 58,20 65,81 58,20 65,81 58,20 65,81 58,20 65,81 58,20 65,81 58,20 58,20 73,42 73,42 81,02 81,02 64,84 64,84 70,88 70,88